Citation Nr: 1401457	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for polycythemia vera (PV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION


The Veteran had active duty service from July 1969 to April 1971 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

In July 2013, the Board requested a Veterans Health Administration (VHA) medical opinion.  A favorable VHA opinion was obtained in August 2013 and, as detailed below, serves as the basis for granting the claim.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  


FINDING OF FACT

The weight of the competent evidence shows that the Veteran's current polycythemia vera is etiologically related to active service benzene exposure.


CONCLUSION OF LAW

Service connection for polycythemia vera is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran asserts that he developed polycythemia vera (PV) as a result of benzene exposure during active service.  As discussed below, the weight of the competent evidence supports the claim and it will be granted.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service records confirm that the Veteran's military occupational specialty was as a helicopter mechanic.  They support his assertions that he had extensive exposure to military jet fuel containing benzene in service.  The evidence shows that the Veteran was diagnosed with PV in 1995.  Thus, an in-service event and current disability are demonstrated.  The remaining question is whether the subsequent PV has a nexus to in-service benzene exposure.  

In this case, the etiology of PV is a complex medical question and lay evidence or assertions have no probative value in determining a nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Here, there are conflicting competent medical opinions on a nexus.  The July 2008 and May 2010 VA medical opinions weigh against the claim; while Dr. G.'s October 2007 and April 2009 opinions and the August 2013 VHA opinion support it.  In short, Dr. G states that a positive relationship exists, but does not cite any published clinical evidence.  Meanwhile, the July 2008 and May 2010 VA examiners based their negative opinion upon review of general medical databases which fail to show any published articles suggesting a nexus.

The August 2013 VHA examiner rebutted the July 2008 and May 2010 VA examiner's rationale.  She explained that they based their negative determinations on review of general medical reference materials rather than specialized hematologic materials.  As a hematologist, she believed there was an etiological relationship between benzene exposure and PV.  She further commented that the precise amount of benzene exposure to PV risk is unknown and no minimum exposure to increased risk has been established.  Based upon her review of the claims folder, she believed the Veteran's in-service exposure was significant enough to be related to subsequent PV.  The Board finds that the August 2013 VHA opinion is entitled to greater weight than July 2008 and May 2010 medical opinions.  The VHA examiner is a specialist in the pertinent field and provides an adequate explanation to rebut the negative opinions.  As the competent evidence weighs in favor of a nexus, service connection for polycythemia vera is granted.


ORDER

Service connection for polycythemia vera is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


